    Case 2:19-cv-12498-LJM-EAS ECF No. 1 filed 08/26/19            PageID.1   Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


TRUSTEES OF THE DETROIT
CARPENTERS FRINGE BENEFIT FUNDS,

      Plaintiffs,                                           Case No.
                                                            Hon.

v

DDI, INC., a Michigan corporation,
and STEVEN DARR, an individual

      Defendants.
                                                                                       /
WALTER B. FISHER JR. (P51337)
FILDEW HINKS, PLLC
Attorneys for Plaintiffs
26622 Woodward Avenue
Suite 225
Royal Oak, MI 48067
(248) 837-1397
                                                                                       /

                                        COMPLAINT

      Plaintiffs, by their attorneys, Fildew Hinks, PLLC, state:

      1.     The Detroit Carpenters Fringe Benefit Funds, a voluntary association, consists

of representatives and agents of the Detroit Carpenters Health and Welfare Fund, the

Michigan Regional Council of Carpenters Employee Benefits Fund, the Carpenters Pension

Trust Fund - Detroit and Vicinity, the Carpenters Annuity Fund, the Michigan Regional
     Case 2:19-cv-12498-LJM-EAS ECF No. 1 filed 08/26/19            PageID.2    Page 2 of 7



Council of Carpenters Annuity Fund, the Detroit Carpenters Joint Apprenticeship and

Training Trust Fund, the Guarantee Fund and the Industry Advancement Fund (if

applicable), each of which is a trust fund established pursuant to the Labor-Management

Relations Act of l947 (“LMRA”), as amended, 29 U.S.C., Section 141 et seq., and the

Employee Retirement Income Security Act of l974 (“ERISA”), as amended, 29 U.S.C.,

Section 1001 et seq., having its principal office in this District and Division. Plaintiffs are

trustees of the funds named, on whose behalf, and on behalf of whose beneficiaries, this

action is filed, as their respective interests shall appear.

      2.        Defendant DDI, Inc., is a Michigan corporation doing business in this district

and division.

      3.        Steven Darr is an individual doing business in this district and division.

      4.        Steven Darr was an owner, officer, and/or individual otherwise involved with

a Michigan corporation known as DDI, Inc., a business which engaged in the commercial

construction industry. In such capacity, and upon information and belief, Steven Darr was

involved in, and took part in, the day-to-day affairs and operations of, and maintained

control of DDI, Inc.

      5.        Jurisdiction of this Court is predicated on Section 30l of the LMRA, 29 U.S.C.,

Section l85, and Section 502 of ERISA, 29 U.S.C., Section 1132, this being a suit for violation



                                                2
    Case 2:19-cv-12498-LJM-EAS ECF No. 1 filed 08/26/19         PageID.3    Page 3 of 7




of a contract between an employer (Defendant) and the Michigan Regional Council of

Carpenters, AFL-CIO, the successor to the Carpenters District Council of Detroit, (the

“Union”), a labor organization representing employees in an industry affecting commerce.

                                 Count I    ERISA Claim

      6.    Plaintiffs incorporate each and every allegation contained in the preceding

paragraphs as though fully set forth herein.

      7.    DDI, Inc., either directly or through its authorized agents, has entered into one

or more collective bargaining agreements with the Union. A copy of the 2012-2022

Carpenters Independent Contracting Agreement is attached as Exhibit A.

      8.    Pursuant to the collective bargaining agreements DDI, Inc. became obligated

to pay wages and to make periodic payments to the Funds represented by Plaintiffs, which

payments constituted employee benefits earned by employees of DDI, Inc. who were either

members, or fell within the jurisdiction, of the Union and were covered by the collective

bargaining agreements.

      9.     Plaintiffs became aware that DDI, Inc. was not making required fringe benefit

contributions in violation of ERISA and its collective bargaining agreement with the Union

on August 1, 2019.




                                               3
     Case 2:19-cv-12498-LJM-EAS ECF No. 1 filed 08/26/19       PageID.4     Page 4 of 7




      10.   Pursuant to the collective bargaining agreements alleged above, Defendant

submitted for audit its books and records to verify the accuracy of the contributions made

to Plaintiffs pursuant to the agreements as well as to determine the amount of any

deficiency for the period September 1, 2013 through December 31, 2016.

      11.   Plaintiffs determined a deficiency for fringe benefits, in the amount of

$201,775.30 for the period September 1, 2013 through December 31, 2016, for outstanding

benefits.

      12.   Plaintiffs determined outstanding liquidated damages and interest owing as

of August 1, 2019 totaling $176,944.82, for the period September 1, 2013 through

December 31, 2016. See attached Exhibit B.

      13.   There is now due and owing to Plaintiffs from Defendant the sum of

$378,720.12.

      14.   Despite demands by Plaintiffs, Defendant has failed, neglected and refused to

pay that amount or any portion thereof.

      WHEREFORE, Plaintiffs pray:

      A.    That this Court enter judgment against City Renovation and Trim, Inc. for

$378,720.12, plus actual costs, double interest and actual attorney fees.

      B.    That this Court grant Plaintiffs any other relief that it deems appropriate.


                                            4
     Case 2:19-cv-12498-LJM-EAS ECF No. 1 filed 08/26/19        PageID.5   Page 5 of 7




                                         Count II

            Violation of Employee Retirement Income Security Act (ERISA)
                               29 U.S.C. § 1001 et. Sec.

      15.    Plaintiffs incorporate each and every allegation contained in the preceding

paragraphs as though fully set forth herein.

      16.    Individuals providing labor and employed by, or on behalf of, DDI, Inc.,

pursuant to the subject collective bargaining agreement earned outstanding fringe benefit

contributions in connection with and in furtherance of their employment.

      17.    These accrued fringe benefit contributions were properly payable to the

employee benefit plans administered by Plaintiffs when due.

      18.    The accrued fringe benefit contributions and funds otherwise in the

Defendants’ possession, custody and/or control which were otherwise available to pay the

accrued fringe benefit contributions were to be held in trust by the defendants in their

capacity as a fiduciary, as required by ERISA pursuant to 29 U.S.C. § 1145, until the

defendants paid to Plaintiffs said fringe benefit contributions in accordance with the terms

and conditions of their collective bargaining agreement and related trust agreements. Such

accrued fringe benefit contributions became assets of the respective employee benefit

plans administered by Plaintiffs upon accrual.



                                               5
     Case 2:19-cv-12498-LJM-EAS ECF No. 1 filed 08/26/19          PageID.6    Page 6 of 7




      19.    The Defendants failed to turn over these plan assets by failing to pay all of the

accrued outstanding fringe benefit contributions to Plaintiffs when due. Rather, upon

information and belief, the Defendants utilized the accrued outstanding fringe benefit

contributions and funds otherwise within their possession, custody, and/or control for

purposes other than payment to Plaintiffs.

      20.    In failing to turn over such plan assets to Plaintiffs, the Defendants violated 29

U.S.C. § 1145, 1104, and 1109 (a) and their obligations under the collective bargaining

agreement and related Trust Agreements incorporated therein.

      21.    The Defendants’ failure to turn over plan assets, failure to make fringe benefit

contributions to Plaintiffs, failure to account for those contributions, and misuse of funds

otherwise properly payable to Plaintiffs constitute a breach of their fiduciary duties

regarding the Funds within the meaning of 29 U.S.C. § 1104(a)(1)(A) and are violations of

29 U.S.C. § 1145, 1104 and 1109 (a).

      22.    Individual Steven Darr is personally liable to the Funds for breaching his

fiduciary duties pursuant to 29 U.S.C. § 1104(a).

      WHEREFORE, Plaintiffs pray:

      A.     That this Court enter judgment against Defendant Steven Darr for all unpaid

fringe benefit contributions owed by DDI, Inc., pursuant to the Funds audit of DDI, Inc., for


                                              6
            Case 2:19-cv-12498-LJM-EAS ECF No. 1 filed 08/26/19                                PageID.7   Page 7 of 7




the period September 1, 2013 through December 31, 2016 in the amount of $378,720.12

plus actual costs, interest and actual attorney fees.

                B.               That this Court grant Plaintiffs any other relief that it deems appropriate.


Dated: August 26, 2019                                                         FILDEW HINKS, PLLC

                                                                               By:   /s/Walter B. Fisher Jr.
                                                                                     Attorneys for Plaintiffs
                                                                                     26622 Woodward Avenue
                                                                                     Suite 225
                                                                                     Royal Oak, MI 48067
                                                                                     (248) 837-1397
                                                                                     wfisher@fildewhinks.com
                                                                                     P51337




J:\2001\0416\Electronic Filings Case #\2019 Complaint\Complaint 08-26-19.wpd




                                                                               7
